/HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 9-12, 19, 25-27, and 29-30 have been amended.  Claims 1-30 are pending in the current application.
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
	Applicant argues that Nogami is silent as to any duplex configurations, and therefore cannot disclose that its RRC configuration (indication) is associated with a duplex mode, and thus does not teach “identifying a first search space set comprising one or more symbols of a first control resource set, wherein the indication of the duplex mode configuration associated with the control resource set, the search space set, or both, pertains to at least one of the first search space set or the first control resource set” as recited in amended independent claims 1, 19, and 29-30.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Damnjanovic teaches configuration information for performing full or half-duplex operation (Damnjanovic - Paragraph [0075], note configure common search space for the MeNodeB; Paragraph [0082], note UE can include communicating component, the communicating component may include a MeNodeB connection configuring component which may receive first configuration information, such as full/half-duplex configuration information indicating whether to perform full or half-duplex operations; the configuration information may include additional configuration information for configuring the common search space).  Damnjanovic further teaches that configuration information may be provided in one or more radio resource control (RRC) messages (Damnjanovic - Paragraph [0074], note configuration information of lower layer functionalities may be provided as one or more radio resource control (RRC) messages).  Nogami teaches RRC configuration for indicating a control resource set/search space set(s) (Nogami - Paragraph [0032], note the UE is configured to acquire a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET), and acquire a second RRC configuration including second information for indicating one or more search space sets, the one or more search space sets are associated with the CORESET).  Although Nogami does not explicitly disclose half/full-duplex operation, it still would have been obvious to one of ordinary skill in the art to modify the RRC configuration of Damnjanovic to include indications of a control resource set/search space set(s) in the RRC configuration of Nogami.  Therefore, the combination of Damnjanovic and Nogami still teaches “identifying a first search space set comprising one or more symbols of a first control resource set, wherein the indication of the duplex mode configuration associated with the control resource set, the search space set, or both, pertains to at least one of the first search space set or the first control resource set” as recited in amended independent claims 1, 19 and 29-30.
	Applicant further argues that Damnjanovic’s transmission of DCI on multiple CCs is not in accordance with a UE’s duplex mode configuration, and thus does not teach “receiving, in accordance with the duplex mode configuration, downlink control information in the first control resource set according to the first search space set” as recited in amended independent claims 1, 19, and 29-30.  The examiner once again respectfully disagrees.
	As previously cited in the recent office action, Damnjanovic teaches receiving DCI messages (Damnjanovic - Paragraph [0053], note in multi-carrier operations, the downlink control information (DCI) messages associated with different UEs can be carried on multiple component carriers, DCI on PDCCH).  Although the UE of Damnjanovic does not explicitly teach receiving DCI according to a configured duplex mode, Damnjanovic teaches a configuration for configuring a UE for full/half-duplex operation (Damnjanovic - Paragraph [0082], note UE can include communicating component, the communicating component may include a MeNodeB connection configuring component which may receive first configuration information, such as full/half-duplex configuration information indicating whether to perform full or half-duplex operations; the configuration information may include additional configuration information for configuring the common search space).  It would have been obvious to one of ordinary skill in the art to configure the UE for full/half-duplex operation prior to receiving control signaling such as DCI.  Therefore, Damnjanovic still teaches “receiving, in accordance with the duplex mode configuration, downlink control information in the first control resource set according to the first search space set” as recited in independent claims 1, 19, and 29-30.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the word “means” coupled with functional language without reciting sufficient structure to achieve the function: “means for receiving an indication”, “means for identifying a first search space set”, and “means for receiving…downlink control information” recited in claim 29. 
Claim 29 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraph [0111] discloses that components of the apparatus may be implemented in hardware, code executed by a processor, or any combination thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 2015/0333896 A1), hereinafter referred to as Damnjanovic, in view of Nogami et al. (US 2019/0150124 A1), hereinafter referred to as Nogami.

	Regarding claim 1, Damnjanovic teaches a method for wireless communication at a user equipment (UE) (Damnjanovic - Paragraph [0008], note a method for communicating using multiple connectivity wireless communications in a wireless network; Paragraph [0031], note a wireless device (e.g., user equipment (UE))), comprising:
	receiving an indication for a duplex mode configuration that is associated with a control resource set, a search space set, or both (Damnjanovic - Paragraph [0074], note configuration information of lower layer functionalities may be provided as one or more radio resource control (RRC) messages; Paragraph [0075], note configure common search space for the MeNodeB; Paragraph [0082], note UE can include communicating component, the communicating component may include a MeNodeB connection configuring component which may receive first configuration information, such as full/half-duplex configuration information indicating whether to perform full or half-duplex operations; the configuration information may include additional configuration information for configuring the common search space);
	receiving, in accordance with the duplex mode configuration, downlink control information (Damnjanovic - Paragraph [0053], note in multi-carrier operations, the downlink control information (DCI) messages associated with different UEs can be carried on multiple component carriers, DCI on PDCCH).
	Damnjanovic does not teach identifying a first search space set comprising one or more symbols of a first control resource set, wherein the indication of the duplex mode configuration associated with the control resource set, the search space set, or both, pertains to at least one of the first search space set or the first control resource set; and receiving, in accordance with the duplex mode configuration, downlink control information in the first control resource set according to the first search space set.
	In an analogous art, Nogami teaches identifying a first search space set comprising one or more symbols of a first control resource set, wherein the indication of the duplex mode configuration associated with the control resource set, the search space set, or both, pertains to at least one of the first search space set or the first control resource set (Nogami - Paragraph [0032], note the UE is configured to acquire a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET), and acquire a second RRC configuration including second information for indicating one or more search space sets, the one or more search space sets are associated with the CORESET); and
	receiving, downlink control information in the first control resource set according to the first search space set (Nogami - Paragraph [0101], note a DCI message may be located within one control resource set (with associated search space, such as user-equipment search space (USS), see Paragraph [0107])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic to include the control resource set and search space set information of Nogami into the configuration information of Damnjanovic, improving PDCCH monitoring and communication flexibility (Nogami - Paragraph [0144]).

	Regarding claim 2, Damnjanovic does not teach wherein receiving the indication comprises: receiving a configuration for a first control resource set, wherein the configuration comprises the indication.
	In an analogous art, Nogami teaches wherein receiving the indication comprises:
	receiving a configuration for a first control resource set, wherein the configuration comprises the indication (Nogami - Paragraph [0032], note the UE is configured to acquire a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic for the same reason as claim 1 above.

	Regarding claim 3, Damnjanovic does not teach wherein receiving the indication comprises: receiving a second configuration for a first search space set, wherein the configuration comprises the indication.
	In an analogous art, Nogami teaches wherein receiving the indication comprises:
	receiving a second configuration for a first search space set, wherein the configuration comprises the indication (Nogami - Paragraph [0032], note the UE is configured to acquire a second RRC configuration including second information for indicating one or more search space sets).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic for the same reason as claim 1 above.

	Regarding claim 4, Damnjanovic does not teach the method further comprising: determining a search space set identification associated with the first search space set based at least in part on the received second configuration, wherein the indication is associated with the first search space set identification within the first control resource set.
	In an analogous art, Nogami teaches the method further comprising:
	determining a search space set identification associated with the first search space set based at least in part on the received second configuration, wherein the indication is associated with the first search space set identification within the first control resource set (Nogami - Paragraph [0032], note the UE acquires third RRC configuration including third information indicating an identity of the CORESET (associated with one or more search space sets)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic for the same reason as claim 1 above.

	Regarding claim 5, Damnjanovic does not teach the method further comprising: identifying a search space set type based at least in part on the first search space set, wherein the indication is associated with the search space set type.
	In an analogous art, Nogami teaches the method further comprising:
	identifying a search space set type based at least in part on the first search space set, wherein the indication is associated with the search space set type (Nogami - Paragraph [0104], note a common search space (CSS) and a user-equipment search space (USS) are set (or defined, configured using RRC configuration, see Paragraph [0032]) in the PDCCH resource region; Paragraph [0105], note Type 0, 1, and 2 PDCCH CSS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic for the same reason as claim 1 above.

	Regarding claim 6, Damnjanovic does not teach wherein the search space set type is identified based at least in part on information scheduled by a physical downlink control channel transmitted within the first search space set.
	In an analogous art, Nogami teaches wherein the search space set type is identified based at least in part on information scheduled by a physical downlink control channel transmitted within the first search space set (Nogami - Paragraph [0106], note a UE may be indicated by System Information Block Type0 (SIB0) a control resource set for Type0-PDCCH common search space for PDCCH reception).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic for the same reason as claim 1 above.

	Regarding claim 7, Damnjanovic does not teach wherein the indication is associated with the search space set type across a plurality of control resource sets.
	In an analogous art, Nogami teaches wherein the indication is associated with the search space set type across a plurality of control resource sets (Nogami - Paragraph [0106], note a UE may be indicated by SIB1 control resource set(s) for Type1-PDCCH common search space).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic for the same reason as claim 1 above.

	Regarding claim 8, the Damnjanovic does not teach wherein the indication is associated with the search space set type within the first control resource set.
	In an analogous art, Nogami teaches wherein the indication is associated with the search space set type within the first control resource set (Nogami - Paragraph [0106], note a UE may be indicated by System Information Block Type0 (SIB0) a control resource set for Type0-PDCCH common search space for PDCCH reception).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic for the same reason as claim 1 above.

	Regarding claim 9, the combination of Damnjanovic and Nogami, specifically Damnjanovic teaches wherein the duplex mode comprises a full duplex mode in which the UE is capable of simultaneously receiving the downlink control information from a first serving network entity and transmitting to a second serving network entity using a same time-frequency resource (Damnjanovic - Paragraph [0007], note performing full-duplex operations by transmitting to one of the multiple cells configured by one or more base stations while receiving from another one of the multiple cells; Paragraph [0009], note performing full-duplex operation by communicating with one of the first cell over a first connection and the second cell over a second communication to transmit and receive communications (such as control signaling)).

	Regarding claim 10, the combination of Damnjanovic and Nogami, specifically Damnjanovic teaches wherein the first serving network entity and the second serving network entity comprise a same serving network entity (Damnjanovic - Paragraph [0010], note wherein the first access point and the second access point are the same access point; said access point(s) each serve a respective cell, and can thus be interpreted as base station(s), see Paragraph [0008]).

	Regarding claim 11, the combination of Damnjanovic and Nogami, specifically Damnjanovic teaches wherein the duplex mode comprises a half duplex mode in which the UE is capable of receiving downlink control information from a first serving network entity and transmitting to a second serving network entity using different time-frequency resources or different time resources (Damnjanovic - Paragraph [0007], note connections may be configured for only half-duplex operations (e.g., in a given time interval or otherwise); Paragraph [0008], note determining whether to perform a first half-duplex operation for communicating).

	Regarding claim 12, the combination of Damnjanovic and Nogami, specifically Damnjanovic teaches wherein the duplex mode comprises a hybrid duplex mode in which the UE is capable of either simultaneously receiving the downlink control information from a first serving network entity and transmitting to a second serving network entity using a same time-frequency resource, or in which the UE is capable of receiving the downlink control information from the first serving network entity and transmitting to the second serving network entity using different time-frequency resource (Damnjanovic - Paragraph [0008], note determining whether to perform a first half-duplex operation or a first full-duplex operation for communicating with the first cell served by the first access point, and determining whether to perform a second half-duplex operation or a second full-duplex operation for communicating with the second cell served by the second access point; Paragraph [0009], note wherein the first connection and the second connection only support half-duplex operations in a time interval related to performing the full-duplex operation (i.e., both half and full-duplex operations may performed at different times)).

	Regarding claim 13, the combination of Damnjanovic and Nogami teaches wherein receiving the indication comprises:
	receiving a first indication of a first duplex mode for the first control resource set (Damnjanovic - Paragraph [0082], note receive first configuration information, such as full/half-duplex configuration information indicating whether to perform full or half-duplex operations, the configuration information can include additional configuration information (such as information for indicating a control resource set as cited in Nogami)); and
	receiving a second indication of a second duplex mode for the first search space set, wherein the first duplex mode and the second duplex mode are different (Damnjanovic - Paragraph [0076], note configure common search space for the MeNodeB; Paragraph [0083], note receive second configuration information, such as full/half-duplex configuration information indicating whether to perform full or half-duplex operations; the configuration information may include additional configuration information for configuring the common search space).

	Regarding claim 14, the combination of Damnjanovic and Nogami teaches wherein the second duplex mode for the first search space set overrides the first duplex mode for the first control resource set (Damnjanovic - Paragraph [0007], note the wireless device may perform full-duplex operations even where the individual connections may be configured only for half-duplex operations; Paragraph [0008], note determining whether to perform a first half-duplex operation or a first full-duplex operation for communicating with a first cell), and the downlink control information is received based at least in part on the second duplex mode (Damnjanovic - Paragraph [0053], note in multi-carrier operations, the downlink control information (DCI) messages associated with different UEs can be carried on multiple component carriers, DCI on PDCCH).

	Regarding claim 15, the combination of Damnjanovic and Nogami teaches wherein the first duplex mode for the first control resource set overrides the second duplex mode for the first search space set (Damnjanovic - Paragraph [0007], note the wireless device may perform full-duplex operations even where the individual connections may be configured only for half-duplex operations; Paragraph [0008], note determining whether to perform a first half-duplex operation or a first full-duplex operation for communicating with a first cell), and the downlink control information is received based at least in part of the first duplex mode (Damnjanovic - Paragraph [0053], note in multi-carrier operations, the downlink control information (DCI) messages associated with different UEs can be carried on multiple component carriers, DCI on PDCCH).

	Regarding claim 16, the combination of Damnjanovic and Nogami, specifically Damnjanovic teaches further comprising:
	determining the first duplex mode overrides the second duplex mode (Damnjanovic - Paragraph [0008], note determining whether to perform a first half-duplex operation or a first full-duplex operation for communicating with a first cell), wherein the downlink control information is received based at least in part on the first duplex mode (Damnjanovic - Paragraph [0053], note in multi-carrier operations, the downlink control information (DCI) messages associated with different UEs can be carried on multiple component carriers, DCI on PDCCH).

	Regarding claim 17, the combination of Damnjanovic and Nogami, specifically Damnjanovic teaches the method further comprising:
	determining the second duplex mode overrides the first duplex mode (Damnjanovic - Paragraph [0008], note determining whether to perform a first half-duplex operation or a first full-duplex operation for communicating with a first cell), wherein the downlink control information is received based at least in part on the second duplex mode (Damnjanovic - Paragraph [0053], note in multi-carrier operations, the downlink control information (DCI) messages associated with different UEs can be carried on multiple component carriers, DCI on PDCCH).

	Regarding claim 18, Damnjanovic does not teach the method further comprising: identifying an aggregation level corresponding to the first control resource set, wherein the indication is associated with the aggregation level.
	In an analogous art, Nogami teaches the method further comprising:
	identifying an aggregation level corresponding to the first control resource set, wherein the indication is associated with the aggregation level (Nogami - Paragraph [0116], note control channel element aggregation level (associated with the common search space and corresponding control resource set, see Paragraph [0106]) may be derived from downlink control information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic for the same reason as claim 1 above.

	Regarding claim 19, Damnjanovic teaches an apparatus for wireless communication at a user equipment (UE) (Damnjanovic - Fig. 8; Paragraph [0090], note the apparatus 800 may be include with one of the UEs), comprising:
	a processor (Damnjanovic - Fig. 8; Paragraph [0090], note processor 804),
	memory coupled with the processor (Damnjanovic - Fig. 8; Paragraph [0090], note bus 802 links together processor and computer-readable medium 806); and
	instructions stored in the memory and executable by the processor (Damnjanovic - Paragraph [0096], note computer-readable media can be used to carry or store desired program code that can be accessed by a processor) to cause the apparatus to:
	receive an indication for a duplex mode configuration that is associated with a control resource set, a search space set, or both (Damnjanovic - Paragraph [0075], note configure common search space for the MeNodeB; Paragraph [0082], note UE can include communicating component, the communicating component may include a MeNodeB connection configuring component which may receive first configuration information, such as full/half-duplex configuration information indicating whether to perform full or half-duplex operations; the configuration information may include additional configuration information for configuring the common search space; and
	receive, in accordance with the duplex mode configuration, downlink control information (Damnjanovic - Paragraph [0053], note in multi-carrier operations, the downlink control information (DCI) messages associated with different UEs can be carried on multiple component carriers, DCI on PDCCH).
	Damnjanovic does not teach identifying a first search space set comprising one or more symbols of a first control resource set, wherein the indication of the duplex mode configuration associated with the control resource set, the search space set, or both, pertains to at least one of the first search space set or the first control resource set; and receiving downlink control information in the first control resource set according to the first search space set.
	In an analogous art, Nogami teaches identifying a first search space set comprising one or more symbols of a first control resource set, wherein the indication of the duplex mode configuration associated with the control resource set, the search space set, or both, pertains to at least one of the first search space set or the first control resource set (Nogami - Paragraph [0032], note the UE is configured to acquire a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET), and acquire a second RRC configuration including second information for indicating one or more search space sets, the one or more search space sets are associated with the CORESET); and
	receiving downlink control information in the first control resource set according to the first search space set (Nogami - Paragraph [0101], note a DCI message may be located within one control resource set (with associated search space, such as user-equipment search space (USS), see Paragraph [0107])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nogami into Damnjanovic to include the control resource set and search space set information of Nogami into the configuration information of Damnjanovic, improving PDCCH monitoring and communication flexibility (Nogami - Paragraph [0144]).

	Regarding claim 20, the claim is interpreted and rejected for the same reason as the combination of claims 3 and 4.
	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 11.
	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 13.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a means-plus-function claim format, which is taught by Damnjanovic (Damnjanovic - Paragraph [0090], note hardware implementation).

	Regarding claim 30, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Damnjanovic (Damnjanovic - Paragraph [0096], note computer-readable media).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al. (US 2020/0169377 A1) discloses configuring a UE for half or full-duplex communications and resolving conflicts with communications directions.
	John Wilson et al. (US 2020/0229112 A1) discloses power control for half or full-duplex communications.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461